NOT DESIGNATED FOR PUBLICATION

                                          No. 122,247

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                      SHELLA K. PONCIL,
                                         Appellant.

                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; CHRISTOPHER M. MAGANA, judge. Opinion filed July 24,
2020. Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., BRUNS and SCHROEDER, JJ.


       PER CURIAM: Shella K. Poncil, after stipulating she violated her probation, now
appeals the district court's revocation of her probation and the imposition of her original
prison sentence. Poncil filed a motion for summary disposition pursuant to Supreme
Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State agreed with summary disposition
and requested we affirm the district court. We granted Poncil's motion for summary
disposition. Based on Poncil's stipulations to violating her probation, the decision to
revoke her probation was reasonable, and we affirm.


       On March 18, 2015, pursuant to a plea agreement, Poncil pled guilty to two counts
of aggravated battery—each a severity level 7 person felony under K.S.A. 2013 Supp.




                                                 1
21-5413 (b)(1)(B), (g)(2)(B). The district court sentenced Poncil to an underlying 19-
month prison sentence but granted her 24 months' probation.


       After her March 2015 assignment to probation, Poncil twice violated her probation
and served a 2-day jail sanction and a 120-day prison sanction. Then, on November 6,
2019, Poncil appeared before the district court again and stipulated to several probation
violations, including absconding from Community Corrections supervision for three and
one-half years and committing new crimes of driving under the influence, transporting an
open container, and interfering with law enforcement. The district court revoked Poncil's
probation and ordered her to serve her original prison sentence of 19 months.


       Poncil acknowledges the district court was vested with the discretion to revoke her
probation under the circumstances. See K.S.A. 2019 Supp. 22-3716(c)(7)(C), (D) (district
court may revoke probation without intermediate sanctions if defendant commits new
felony or absconds from supervision while on probation); State v. Coleman, 311 Kan.
___, 460 P.3d 828, 832 (2020) (holding graduated sanctions apply when probation
violations occurred on or after July 1, 2013).


       The district court was statutorily authorized to revoke Poncil's probation, and the
decision to revoke rests in the district court's sound discretion. See State v. Clapp, 308
Kan. 976, 981, 425 P.3d 605 (2018). An abuse of discretion occurs when judicial action
is "(1) arbitrary, fanciful, or unreasonable; (2) based on an error of law; or (3) based on
an error of fact." State v. Miller, 308 Kan. 1119, 1138, 427 P.3d 907 (2018). Poncil bears
the burden to show an abuse of discretion by the district court. See State v. Rojas-
Marceleno, 295 Kan. 525, 531, 285 P.3d 361 (2012).


       Poncil now contends the district court abused its discretion by revoking her
probation. Specifically, she argues no reasonable person would have revoked her
probation because she was "willing to participate in treatment" and her violations


                                              2
stemmed from unstable housing and personal health challenges. Her arguments are
unpersuasive. Poncil's probation was previously revoked on two occasions, and she
served two intermediate sanctions. She admitted to absconding and to committing three
new crimes. Poncil fails to show no reasonable person would have taken the view
adopted by the district court.


       Affirmed.




                                           3